Title: To John Adams from Richard Harrison, 16 December 1795
From: Harrison, Richard
To: Adams, John



Dear Sir
Decr. 16. 1795

According to an Opinion of the Attorney General, taken some time since, your Salary, as Vice-President of the United States, is to commence from the day on which you left home for the Seat of Government, after your first Election—
Being now about to state your Accot. to the 30th. Sept: last I take the liberty of requesting information, from you when that day was, no record of it appearing in the Journals of the Senate.
With sentiments of great Respect & Esteem, I have the honor to be / Dr Sir / Y. obed & very hble S

R. Harrison